Carpinello, J. (dissenting).
The issue at bar is whether a question of fact has been presented in a Labor Law § 240 (1) case where there is uncontroverted evidence of an employee’s failure to comply with a direct instruction by his employer to use a safety device and the safety device is available at the worksite. The majority acknowledges that plaintiff was instructed by his employer to secure the ladder to the building because of the windy conditions prevalent on the day of the accident, and further that a rope which could have been used for this purpose was available in a truck at the worksite.*
While it is true that the mere availability of safety devices is insufficient to create a factual issue as to the viability of the "recalcitrant worker” defense (see, Hall v Cornell Univ., 205 AD2d 872, 874), this Court noted in Hall v Cornell Univ. (supra, at 873) that there had been no showing that the plaintiff had been instructed to use the available safety device. It is also true that a mere failure to abide by an employer’s instructions regarding safety will not support a recalcitrant worker defense as a matter of law (see, Grant v Gutchess Timberlands, 214 AD2d 909).
We are compelled, however, to disagree with the majority because there is evidence in this case of both a direct instruction to use a safety device and the availability of the device at the worksite. In Hickey v Perry & Sons (223 AD2d 799), the *736plaintiff claimed a Labor Law § 240 (1) violation when a plank he was using to cross a five-foot-deep sluiceway broke, causing him to fall. In affirming a denial of the plaintiff’s motion for partial summary judgment on the issue of liability, this Court found that the issue of whether the plaintiff was a recalcitrant worker required resolution at trial (see, supra, at 800). The record in that case indicated that ladders existed on either side of the sluiceway to permit safe passage and that the employer had ordered the offending plank removed on more than one occasion (see, supra, at 800).
Similarly, in Vona v St. Peter’s Hosp. (223 AD2d 903), this Court again affirmed a denial of the plaintiff’s motion for partial summary judgment on the issue of Labor Law § 240 (1) liability. There, the plaintiff disregarded his employer’s instructions to use a ladder and instead stacked two five-gallon pails on top of one another and stood on them to perform his job, resulting in a fall (see, supra, at 904). Although this Court noted that "the mere presence of safety devices 'somewhere’ at a worksite neither discharges a defendant’s duty nor diminishes a defendant’s liability under the statute” (supra, at 904), it went on to note that the plaintiff had been instructed to use a ladder and, although the employer’s representative "did not direct [him] to a specific ladder as he was not sure precisely where one could be located” (supra, at 904), the representative observed a ladder immediately after the accident within 10 feet of where the plaintiff fell. Viewing the evidence in the light most favorable to the party opposing summary judgment, this Court found that a question of fact existed as to whether the plaintiff was a recalcitrant worker (see, supra, at 904).
We simply cannot reconcile the majority’s decision in the instant case with this Court’s prior holdings in Hickey v Perry & Sons (supra) and Vona v St. Peter’s Hosp. (supra). To reverse Supreme Court in the instant case, in our opinion, would require the following reading of Hickey and Vona by this Court: a question of fact will arise with respect to the recalcitrant worker defense only where an employee disregards an instruction and the required safety device is visible (as opposed to available) at a worksite. Since there is no absolute duty of employee supervision under Labor Law § 240 to insure the use of safety devices (see, Smith v Hooker Chems. & Plastics Corp., 89 AD2d 361, appeal dismissed 58 NY2d 824), and since the protection of that statute "does not extend to workers who have adequate and safe equipment available to them but refuse to use it” (supra, at 366 [emphasis supplied]), we decline to construe "available” as "visible” and respectfully vote to affirm.
*737Crew III, J., concurs. Ordered that the order is reversed, on the law, with costs, motion granted and plaintiff is awarded partial summary judgment on the issue of liability pursuant to Labor Law § 240 (1).

 Specifically, the record reflects that plaintiff was instructed "to make sure, if nothing else * * * that [the] ladder was secure[d]”.